Title: To Thomas Jefferson from Edwin M. Carter, 23 April 1825
From: Carter, Edwin M.
To: Jefferson, Thomas


Dr sir

April the 23d 1825 Prince Edward Virginia
I presume to address you a few lines though not enjoying a personal acquaintance with you which I hope will not be unheeded.—I am a young man who contrarily to the advice of my friends and relations have undertaken the business of a preciptor I have engaged in the business with considerable zeal and pursue it con amore. My Father seems very much discontented at my further prosecution of it and wishes me to pursue the profession of law. I am not disposed to abandon it as I find it very congenial to my turn & disposition. My Father is a man considerably above mediocrity in point of circumstances and has but 3 Children He is able to make them independent: I believe that any testimony of approbation  emenating from a man of your standing would contribute much to allay my Father’s disatisfaction. I therefore appeal to you for  your opinion on the propriety of my course I think that your opinion if approbatory would do much towards extinguishing my Father’s disatisfactionDirect your letter to Prince Edward Court House Virginia.I am yours RespectfullyEdn M Carter.PS I graduated at Vassare Hall 1820Edn M C